NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01/28/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/28/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 11, the closest prior art of record1 fails to teach or make obvious in combination with other claimed limitations, a method of igniting liquid fuel in a turbomachine/gas turbine, including initiating a flow of liquid fuel to a liquid fuel cartridge with or after a step of initiating a flow of gaseous fuel to a gaseous fuel nozzle, and after initiating the flows of both the liquid and gaseous fuels, simultaneously igniting the flow of gaseous and liquid fuels with an igniter, then terminating the flow of gaseous fuel.
 Closest prior art includes Matt (US 4,455,840) which teaches a method of operating a gas turbine combustor that is supplied with gaseous fuel and liquid fuel. Matt teaches first supplying a gaseous fuel to the combustor, followed by a liquid fuel after the gaseous fuel, with ignition of both fuels occurring while both fuels are being supplied to the combustor.  However, Matt fails to teach or suggest that the step of igniting both the gaseous fuel and the liquid fuel occurs simultaneously, as Matt uses the gaseous fuel as a pilot flame, hence the liquid fuel is Stoia (US 2018/0363910) also teaches a method of igniting liquid fuel using a gaseous fuel, but also fails to suggest the step of igniting the gaseous fuel and liquid fuel occurs simultaneously, as the gaseous fuel is ignited before the liquid fuel is introduced to the liquid fuel cartridge.  The prior art of record teaches gaseous fuel being ignited prior to liquid fuel being introduced, preestablishing a flame that is used to ignite the liquid fuel, as opposed to the instant invention which initiates a flow of gaseous fuel, and flow of liquid fuel concurrently or after the gaseous fuel, and igniting the gaseous fuel and liquid fuel at the same time with an igniter, which minimizes the use of gaseous fuel at startup of a system intended to use liquid fuel.
Claims 2-10, 12-20 are allowable for the same reasons as claims 1 & 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741